DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 19 August 2022 has been entered. Claims 1 and 8 have been amended. No claims have been cancelled. No claims have been added. Claims 1-11 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (US 2006/0176710 A1, herein referred to as: Meinke), in view of Erler et al. (US 2021/0107400 A1, herein referred to as: Erler) and Cannon (US 2017/0291536 A1).
Regarding claim 1, Meinke teaches or suggests (Figs. 1-6A) a molded part (20) of a motor vehicle (10), comprising: a carrier (30) formed of a plastic (paragraph [0049]); a carrier structure (34) made of a plastic (paragraphs [0058]-[0059]) for fixedly arranging the molded part (20) on the motor vehicle (as shown in Fig. 1, via an attachment member coupled thereto); and a light source (36), wherein the carrier structure (34) is molded with an injection molding method to a surface of a rear side of the pressed carrier (as described in paragraphs [0016] and [0058] - [0059]) such that the carrier structure lies flat directly against the surface of the rear side of the pressed carrier (as shown in Figs. 1-6A), wherein the carrier (30) is at least translucent (paragraph [0049]), and the carrier structure (34) is opaque (at portions 46), wherein the carrier structure (34) has at least one cutout (48), which forms a through opening to the surface of the carrier (as shown in Figs. 1-6A, and as described in paragraphs [0016] and [0058]-[0059]), and wherein the light source (36) is arranged for backlighting on the rear side of the pressed carrier (as shown in Figs. 1-6A) such that, when providing backlighting, light is visible on a viewing side of the carrier (as shown in Fig. 3).  
Meinke does not explicitly teach that said carrier is formed of mixed fibers of natural fibers and plastic fibers.
Erler teaches or suggests (Figs. 1A-52C) a carrier (CL) formed of mixed fibers of natural fibers and plastic fibers (the panel CL can be formed of plastic and natural fibers, as noted in paragraphs [0019], [0025], [0033], [0044], [0161], and [0217], wherein the described “synthetic fibers,” “polyester,” and “a composite of multiple materials; (s) a composite of multiple fiber materials” would reasonably suggest to one skilled in the art that mixed fibers of natural fibers and plastic fibers can be utilized in forming the layer CL so as to produce the desired appearance).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Meinke and incorporated the teachings of said carrier is formed of mixed fibers of natural fibers and plastic fibers, such as taught or suggested by Erler, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device, and/or provide the desired aesthetic appearance to the panel as suited for the particular application or design of the vehicle to which the panel is mounted. 
Meinke does not explicitly teach that said carrier is a pressed carrier.
Cannon teaches or suggests (Figs. 1-13) a carrier (10) formed as a pressed carrier formed (as described in paragraphs [0023] and [0030]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Meinke and incorporated the teachings of said carrier is a pressed carrier, such as taught or suggested by Cannon, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to yield the predictable result of reducing the cost and/or the complexity of manufacturing the device.
Regarding claim 2, Meinke teaches or suggests (Figs. 1-6A) the at least one cutout (48) of the carrier structure (34) is formed on the surface of the pressed carrier as a symbol or a character (as shown in Figs. 1-6A).  
Regarding claim 3, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) has a multiplicity of cutouts (as shown in Figs. 1-6A), and wherein the cutouts on the surface of the pressed carrier (30) form lettering or a graphic (as shown in 1-6A).  
Regarding claim 4, Meinke teaches or suggests (Figs. 1-6A)7Attorney Docket No. 080437.PE478US the carrier structure (34) is a stiffening structure for the pressed carrier (as the carrier structure 34 adds thickness to said pressed carrier 30, carrier structure 34 reasonably forms a stiffening structure for pressed carrier 30).  
Regarding claim 5, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) comprises a translucent upper layer (32) on a surface on the viewing side (as shown in Figs. 1-6), and an upper layer (32) on the pressed carrier (30) is a textile material, an imitation leather, a perforated leather, or a lacquer (as described in paragraphs [0050]-[0055]).  
Regarding claim 6, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) of the pressed carrier (30) and the at least one cutout (48) of the carrier structure (34) are producible in a common production step of the injection molding method (as described in paragraphs [0016] and [0058] - [0059]).  
Regarding claim 7, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) is translucent in a manner such that the at least one cutout is visible from the viewing side of the pressed carrier in a state in which the light source provides backlighting for the pressed carrier and is not visible in a state in which the light source does not provide backlighting for the pressed carrier (as shown in Figs. 2-4, and as described in paragraph [0047]).  
Regarding claim 8, Meinke does not explicitly teach that the plastic fibers comprise polyester fibers.  
Erler teaches or suggests (Figs. 1A-52C) a carrier (CL) formed of mixed fibers of natural fibers and plastic fibers (paragraphs [0019], [0025], [0033], [0044], [0161], and [0217]), wherein the plastic fibers comprise polyester fibers (the panel CL can be formed of plastic and natural fibers, as noted in paragraphs [0019], [0025], [0033], [0044], [0161], and [0217], wherein the described “synthetic fibers,” “polyester,” and “a composite of multiple materials; (s) a composite of multiple fiber materials” would reasonably suggest to one skilled in the art that polyester material fibers can be utilized in forming the layer CL along with natural fibers so as to produce the desired appearance).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Meinke and incorporated the teachings of the plastic fibers comprise polyester fibers, such as taught or suggested by Erler, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device, and/or provide the desired aesthetic appearance to the panel as suited for the particular application or design of the vehicle to which the panel is mounted. 
Regarding claim 9, Meinke teaches or suggests (Figs. 1-6A) the pressed carrier (30) is transparent (as described in paragraph [0049]).  
Regarding claim 10, Meinke teaches or suggests (Figs. 1-6A) the carrier structure (34) lies flat directly against the entire surface of the rear side of the pressed carrier (as shown in Figs. 1-6A).  
Regarding claim 11, Meinke teaches or suggests (Figs. 1-6A) the molded part (20) is an interior trim part of the motor vehicle (as described in paragraphs [0043]-[0044]).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see the references corresponding to items B-C and N-Q of attached form PTO-892, pertinent to the compositional features of the pressed carrier as recited in claims 1 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875